DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11, 16-22, 26, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 937 161 A1.
Regarding independent claim 1, EP ‘161 discloses a casting core for use in casting molds for casting of hollow gas turbine engine airfoil components (abstract; paragraphs [0006]-[0009] and [0012]-[0025]; and Figures 1-4), in which the casting core (10) comprises the following structural features:
a core heart (12) including multiple ceramic particles bonded by a binder;
a core sheath (14) disposed around the core heart (12), wherein the core sheath (14) and the core heart (12) include a plurality of ceramic particles bonded into the core sheath by a binder (paragraphs [0013], [0024], and [0025]; and Figure 2); and
a placeholder element (15 and 18) that would be at least partially thermally decomposable and is adjacent the core heart (12) (paragraphs [0017] and [0018]; and Figure 4).
EP ‘161 fails to teach the claimed ranges of thicknesses of the core sheath to be between 3mm and 15mm.  However, it would have been obvious to one of ordinary skill in the art to modify the claimed ranges of thicknesses since these parameters would be dependent upon the ceramic core material type and the temperature of the molten metal to be cast, wherein selection of these parameters would affect the strength, reactivity, temperature resistance, and structural integrity of the casting core (see paragraphs [0008], [0021], [0022], and [0025]).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding the new limitation “during subsequent use of the casting core for casting an article using the casting core, wherein the core sheath has a thickness of between 3 mm and 15 mm, inclusive, and wherein the binder and the placeholder element remain present in the casting core for subsequent use during a casting process using the casting core”, the examiner is not giving this new limitation patentable weight since the claimed limitation is being rejected based on the structural features of the claimed casting core, not to its intended use or function.  The intended use does not provide any merit or patentable weight to the claimed casting core, as the casting core can be interpreted to be used only once.  For this interpretation, the claimed casting core does not need to be used subsequently.
Regarding claim 2, the ceramic particles of the core sheath (14) include one or more of mullite particles and/or aluminum oxide particles (see paragraph [0023]).
Regarding claim 3, the ceramic particles of both the core sheath (14) and the core heart (12) have an average particle diameter ranging between, but not limited to, 1 µm and 75 µm (see paragraphs [0022] and [0023]).
Regarding claim 4, the binder of the core sheath (14) and/or of the core heart (12) is a photopolymer, of which a polymer is a component of an organic binder (see paragraph [0024]).
Regarding claims 5, 18, and 19, although the placeholder element (18) is at least partially decomposable (see paragraph [0017]; and Figure 4), the claimed range of temperatures has no patentable weight, since the claims pertain to an article/product to be worked upon (casting core) per MPEP 2115, wherein EP ‘161 discloses that the article/product (casting core) comprises the placeholder element (18) that is at least partially decomposable.
Regarding claims 6 and 20, the placeholder element (18) is combustible with little or no residue (depending on the selected temperature and time of heating) since it is a fugitive material subjected to a core firing cycle (see paragraph [0017]; and Figure 4).
Regarding claim 7, EP ‘161 discloses a different material for use as the placeholder element (e.g. graphite particles in paragraph [0017]), but not the claimed materials.  However, it would have been obvious to one of ordinary skill in the art to use one or more of the claimed materials, since it is merely a substitution of one material with another that would be functionally equivalent as decomposable and/or combustible materials.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 9, 11, 21, and 22, EP ‘161 fails to teach the claimed ranges of thicknesses of the core sheath and the core heart, as well as the average pore size and relative porosities of the core sheath compared to the core heart.  However, it would have been obvious to one of ordinary skill in the art to modify the claimed ranges of average pore size and thicknesses since these parameters would be dependent upon the ceramic core material type and the temperature of the molten metal to be cast, wherein selection of these parameters would affect the strength, reactivity, temperature resistance, and structural integrity of the casting core (see paragraphs [0008], [0021], [0022], and [0025]).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding claims 16 and 17, although EP ‘161 discloses that the binder of the core sheath (14) and/or of the core heart (12) is a photopolymer, of which a polymer is a component of an organic binder (see paragraph [0024]), EP ‘161 fails to explicitly teach an inorganic binder or the claimed types of organic binders.  However, it would have been obvious to one of ordinary skill in the art to use an inorganic binder or the claimed materials as an organic binder (rather than the photopolymer organic binder), since it is merely a substitution of one material with another that is functionally equivalent as binders to bond the plurality of ceramic particles together.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding independent claim 26, EP ‘161 discloses a casting core for use in casting molds for casting of hollow gas turbine engine airfoil components (abstract; paragraphs [0006]-[0009] and [0012]-[0025]; and Figures 1-4), in which the casting core (10) comprises the following structural features:
a core heart (12) including multiple ceramic particles bonded by a binder;
a core sheath (14) disposed around the core heart (12), wherein the core sheath (14) and the core heart (12) include a plurality of ceramic particles bonded into the core sheath by an organic binder (photopolymer), of which a polymer is a component of an organic binder (paragraphs [0013], [0024], and [0025]; and Figure 2), wherein the ceramic particles of the core sheath (14) include one or more of mullite particles and/or aluminum oxide particles (see paragraph [0023]); and
a placeholder element (15 and 18) that would be at least partially thermally decomposable (paragraphs [0017] and [0018]; and Figure 4), wherein the placeholder element (18) is adjacent the core heart (12) and is combustible with little or no residue (depending on the selected temperature and time of heating) since it is a fugitive material subjected to a core firing cycle (see paragraph [0017]; and Figure 4).
EP ‘161 discloses a different material for use as the placeholder element (e.g. graphite particles in paragraph [0017]; and Figure 4), but not the claimed materials.  However, it would have been obvious to one of ordinary skill in the art to use one or more of the claimed materials, since it is merely a substitution of one material with another that would be functionally equivalent as decomposable and/or combustible materials.  With regard to the types of materials that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
EP ‘161 fails to teach the claimed ranges of thicknesses of the core sheath to be between 3mm and 15mm.  However, it would have been obvious to one of ordinary skill in the art to modify the thicknesses since these parameters would be dependent upon the ceramic core material type and the temperature of the molten metal to be cast, wherein selection of these parameters would affect the strength, reactivity, temperature resistance, and structural integrity of the casting core (see paragraphs [0008], [0021], [0022], and [0025]).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).
Regarding the new limitation “during subsequent use of the casting core for casting an article using the casting core, wherein the core sheath has a thickness of between 3 mm and 15 mm, inclusive, and wherein the binder and the placeholder element remain present in the casting core for subsequent use during a casting process using the casting core”, the examiner is not giving this new limitation patentable weight since the claimed limitation is being rejected based on the structural features of the claimed casting core, not to its intended use or function.  The intended use does not provide any merit or patentable weight to the claimed casting core, as the casting core can be interpreted to be used only once.  For this interpretation, the claimed casting core does not need to be used subsequently.
Regarding claim 27, EP ‘161 fails to teach the claimed ranges of thicknesses of the core sheath and the core heart, as well as the average pore size and relative porosities of the core sheath compared to the core heart.  However, it would have been obvious to one of ordinary skill in the art to modify the claimed ranges of average pore size and thicknesses since these parameters would be dependent upon the ceramic core material type and the temperature of the molten metal to be cast, wherein selection of these parameters would affect the strength, reactivity, temperature resistance, and structural integrity of the casting core (see paragraphs [0008], [0021], [0022], and [0025]).  Moreover, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (1980).  With regard to the placeholder element being thermally decomposable at the claimed temperature range, it is noted that although the placeholder element (18) is at least partially decomposable (see paragraph [0017]; and Figure 4), the claimed range of temperatures has no patentable weight, since the claims pertain to an article/product to be worked upon (casting core) per MPEP 2115, wherein EP ‘161 discloses that the article/product (casting core) comprises the placeholder element (18) that is at least partially decomposable.

Response to Arguments
The examiner acknowledges the applicants’ after final amendment entered upon filing of the request for continued examination received by the USPTO on June 10, 2022 and July 7, 2022, respectively.  The amendment overcomes the prior objections to claims 3 and 4.  Claims 23-25 remain withdrawn from consideration as drawn to a non-elected invention.  Claims 1-7, 9, 11, 16-22, 26, and 27 remain under consideration in the application.

Applicants’ arguments with respect to claims 1-7, 9, 11, 16-22, 26, and 27 have been considered but are moot because the arguments do not apply to the newly underlined portions applied above in the 35 USC 103 rejection addressing the applicants’ new amendments to independent claims 1 and 26.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        July 27, 2022